Name: Commission Regulation (EC) No 572/96 of 29 March 1996 amending Regulation (EC) No 252/96, temporarily altering the export refunds on beef
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  animal product
 Date Published: nan

 30 . 3 . 96 EN Official Journal of the European Communities No L 80/53 COMMISSION REGULATION (EC) No 572/96 of 29 March 1996 amending Regulation (EC) No 252196, temporarily altering the export refunds on beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 13 thereof, Whereas the export refunds on beef were fixed by Commission Regulation (EC) No 2854/95 (3), as amended by Regulation (EC) No 252/96 (4); whereas those refunds were temporarily increased by Regulation (EC) No 252/96; whereas the reasons that led to the temporary increase in refunds continue to exist: whereas it is there ­ fore necessary to extend the duration of the validity of Regulation (EC) No 252/96; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 In Article 2, second paragraph of Regulation (EC) No 252/96, the date '31 March 1996' shall be replaced by the date '30 April 1996'. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. I1) OJ No L 248 , 14. 10 . 1995, p. 39 . (3) OJ No L 299, 12. 12 . 1995, p. 3 . h) OJ No L 32, 10 . 2. 1996, p. 18 .